Citation Nr: 0218197	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  94-44 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1968 to May 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) from a March 1993 rating 
decision of the Department of Veterans Affairs (VA) New 
York, New York Regional Office (RO) which granted service 
connection for PTSD, rated 10 percent. In February 1994, 
the rating was increased to 30 percent.  In February 1997 
the Board remanded the case for additional development of 
the evidence.  In September 2002, the rating was increased 
to 50 percent.  The veteran has continued his appeal of 
the rating assigned.  Personal hearings were held at the 
RO in January and September 1994.


FINDING OF FACT

Throughout the appellate period the veteran's PTSD has 
produced no more than considerable social and industrial 
impairment; since November 7, 1996, occupational and 
social impairment with deficiencies in most areas is not 
shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411(1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.  

Well-groundedness is not an issue.  The veteran was 
notified why a rating in excess of 10 percent for PTSD was 
denied in a rating decision in March 1993 and in a 
statement of the case in July 1993.  He was notified why a 
rating in excess of 30 percent was denied in supplemental 
statements of the case (SSOCs) in February and October 
1994.  He was notified of the VCAA, and of his and VA's 
respective responsibilities in evidence development in May 
2001.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In a September 2002 SSOC, he was 
notified why a rating in excess of 50 percent was not 
warranted.  The September 2002 SSOC again informed him of 
relevant provisions of the VCAA.  

The RO has obtained the veteran's service medical records.  
While he has indicated that he was treated privately at 
Long Island Jewish Hospital, several attempts by the RO to 
obtain these records have been unsuccessful.  See letters 
to the veteran dated in February 1999 and May 2002.  He 
did not respond to the May 2002 request for a release form 
for Long Island Jewish Hospital records.  The duty to 
assist is not a one-way street, and a claimant has the 
responsibility of providing information that is essential 
to his claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran has been afforded VA examinations.  
VA has accomplished all development possible.  

Where there has been substantial compliance with the VCAA 
and the implementing regulations, a remand would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The veteran is not prejudiced by the Board's 
addressing this claim based on the current record.

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings in 
the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Regulations governing ratings of mental disorders were 
amended effective November 7, 1996.  The veteran was 
notified of the changes in a SSOC in September 2002.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when, as here, applicable regulations are 
amended during the pendency of an appeal, the version of 
the regulations most favorable to the veteran should be 
applied to the claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

PTSD is rated under Code 9411.  The version in effect 
prior to November 7, 1996, provides a 50 percent rating 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  A 70 percent rating evaluation is warranted 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
When the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with the most daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and 
demonstrable inability to obtain or retain employment, a 
rating of 100 percent is warranted. 

Under the current (revised) Code 9411 rating criteria, a 
50 percent rating is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the initial 
award of service connection for that disability, the 
entire history of the disability must be considered and, 
if appropriate, staged ratings may be applied.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

Factual Background

On March 1993 VA PTSD examination, PTSD was diagnosed.  
Symptoms reported included anger, irritability, 
depression, paranoid ideation.  A Global Assessment of 
Functioning score (GAF) of 60-70 (50-60 for the past year) 
was assigned. 

At a hearing in January 1994 the veteran testified that an 
increased rating was warranted because PTSD was negatively 
affecting his ability to maintain employment.  He did not 
socialize and had no close friends.  He testified that he 
had problems with memory, and was receiving VA psychiatric 
treatment.

At a hearing in September 1994, the veteran testified that 
an increased rating was warranted as his PTSD disability 
prevented him from taking care of his family.  He 
testified that he was employed, and was receiving VA 
psychiatric treatment as well as private drug-related 
treatment.  He testified that he had very intense dreams.

On May 1995 VA PTSD examination, the veteran indicated 
that he was very depressed and had lost all of his 
friends.  PTSD was diagnosed.  His affect was restricted 
and mood dysphoric.  He complained of bad dreams.  Insight 
and judgment were described as adequate.  The GAF score 
was 45.

On October 1998 PTSD examination the veteran related that 
he was a former drug abuser and that he currently worked 
as a house painter.  He complained of current symptoms 
such as anxiety, sadness, irritability, poor sleep and 
isolation.  The examiner indicated that he had reviewed 
the veteran's claims folder.  The veteran had no suicidal 
intent, but his mood was one of marked depression and 
anxiety.  His affect was appropriate to mood.  PTSD and 
recurrent major depression were diagnosed.  The GAF score 
was 40.  The examiner indicated that the provided GAF 
score was given as the veteran had problems relating to 
people, was withdrawn and isolated, estranged socially in 
many ways and had problems with gainful employment.  The 
examiner added that the veteran had "major impairment in 
several areas of his life."  

In an addendum to the October 1998 VA PTSD examination, 
dated in February 1999, the examiner indicated that the 
veteran had both PTSD and depression; but he was unable to 
conclude with certainty that PTSD caused the depression.  
He added that the GAF score of 40 applied to the diagnoses 
of major depression and PTSD.

A January 1999 VA progress note includes a GAF score of 
50-55.

A VA discharge summary shows that the veteran was admitted 
in April 1999 because he was feeling depressed and 
suicidal after his car broke down, and he could not get to 
work.  He worked as a house painter, and was in a 
Methadone maintenance program.  Dysthymia, history of PTSD 
and opiate dependence were diagnosed.  

A March 2002 VA progress note indicates that on mental 
status screening, the veteran's affect was appropriate, 
his mood anxious, his thought processes coherent and goal 
driven, and he was not having hallucinations.  He had 
grandiose delusions and sleep disturbance; thought content 
was appropriate.  He was not suffering from flashbacks.  
His appearance was normal; he was restless; and his 
attention and concentration were normal.  There was 
suicidal ideation, but no suicidal plan intent.  There was 
no homicidal ideation.  Judgment, insight, and impulse 
control were all good.  PTSD was diagnosed.  
On June 2002 PTSD examination the veteran related that 
immediately following his April 1999 VA admission he 
maintained some contact with friends, was seeing his 
children regularly, and experienced euthymic mood most 
days.  However, after stopping going to the VA mental 
health hygiene clinic after several months, he had 
progressively greater social isolation, fewer contacts 
with his children, irritability and periods of depressed 
mood.  He indicated that he had since begun receiving 
outpatient psychiatric treatment.  He reported significant 
social isolation, with almost no social contacts with the 
exception of irregular visits with his children.  His 
current job as a maintenance man allowed him to avoid most 
social contact.  He asserted that he had exaggerated 
startle reaction and hypervigilance, as well as 
hypersomnolence.  He also mentioned that he was often 
awaken by nightmares of his Vietnam experiences.  He also 
reported that during the day he had intrusive thoughts of 
combat experiences.  He indicated he had occasional 
periods of passive suicidal ideation without intent or 
plan.

On examination the veteran was causally dressed, 
appropriately groomed and alert.  He knew the day of the 
week but not the date.  His speech was spontaneous, 
relevant, with normal rate and rhythm.  Mood was 
dysphoric, with constricted but congruent affect.  
Thinking was logical and goal oriented.  He denied 
delusions and hallucinations.  Long term recall was 
inconsistent; short term recall was intact; attention and 
concentration were adequate.  He had judgment and insight.  
Chronic PTSD and major depressive disorder were diagnosed.  
It was noted that major depression at least as likely as 
not represented a progression of PTSD.  The GAF score was 
47, representing serious symptoms (such as frequent 
intrusive thoughts, social isolation, and increased 
arousal) and impairment of social and occupational 
functioning.  It was noted that the veteran worked at a 
financially inadequate job because it allowed him to 
isolate himself, and that he had difficulty maintaining 
contact with his children and avoided leaving home due to 
hypervigilance. 

Analysis

As was previously noted, the veteran's PTSD must be rated 
under the earlier criteria prior to November 7, 1996, and 
under either the previous criteria or the current ones, 
whichever are more favorable, from that date.  Reviewing 
the entire evaluation period, the Board finds that at no 
time was there evidence of more than considerable social 
and industrial impairment.  Essentially, he has been able 
to retain employment (albeit less lucrative than he would 
like), and has adequate contact with his children.  While 
he did have a psychiatric hospitalization during the 
period, it was on self-admission for a situational 
response to financial hardship, not due to a chronic 
increase of PTSD symptoms.

Considering the new criteria from November 7, 1996, the 
Board finds that they are no more favorable to the veteran 
than the old criteria.  Specifically, the evidence does 
not show occupational and social impairment with 
deficiencies in most areas.  He works, maintains contacts 
with his children, and has shown judgment and insight.  
While he has reported suicidal ideation, suicidal intent 
was not noted.  There is no showing of symptoms such as 
obsessional rituals; illogical, obscure, or irrelevant 
speech; spatial disorientation; neglect of hygiene; etc.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating 
criteria.  The 50 percent rating assigned for the entire 
evaluation period reflects the maximum psychiatric 
impairment shown at any point during the evaluation 
period.  Consequently, staged ratings are not indicated; 
and a rating in excess of 50 percent is not warranted.


ORDER

A rating in excess of 50 percent for PTSD is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

